IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00246-CV

                    IN THE MATTER OF THE ESTATE OF
                      DONOLD WILLBURN DAMRON,
                              DECEASED



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CV04522


                           MEMORANDUM OPINION

       Appellant Jason Damron filed a pro se notice of appeal on May 16, 2022. The

required docketing statement was not received. See TEX. R. APP. P. 32.1. By letter dated

August 25, 2022, the Clerk of this Court notified appellant that the docketing statement

had not been filed and warned that the Court would dismiss the appeal without further

notification if a docketing statement was not filed within twenty-one days. See id. at R.

42.3(c).

       More than twenty-one days have passed, and we have not received the

docketing statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see

also Cornett v. Williams, No. 10-19-00141-CV, 2019 WL 2479879, at *1 (Tex. App.—Waco
June 12, 2019, no pet.) (mem. op.) (dismissing case for failure to file docketing

statement).



                                             MATT JOHNSON
                                             Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed September 28, 2022
[CV06]




In re Estate of Damron                                                     Page 2